Gilbert, J.
1. Grounds of the motion for a new trial based upon the refusal of the court to charge the jury as requested in writing do not show cause for a reversal. In so far as the requests presented correct principles of law and were pertinent, they were included in the general charge.
2. Grounds of the motion based upon failure to charge are without merit. Some of the principles mentioned in these grounds are included in the general charge. Others should have been duly requested in writing.
3. Nqjie of the excerpts from the charge of the court of which complaint is ■ made were erroneous for any reason assigned.
4. None of the grounds of the motion which complain of the admission or rejection of evidence are meritorious. Some of these grounds fail to set out, in substance or otherwise, the evidence admitted over objection, or that which was rejected. Under these circumstances no question is presented for decision. In one ground the testimony of a witness was objected to on the ground that the witness was the agent or attorney of one or both of the parties. In this ground none of the testimony of the witness is shown, except on the question of his disqualification. On that question it has been held: “Where a person acts as agent or at*316torncy for both parties in a transaction, he is a competent witness, under the Civil Code (1910), § 5858, par. 5, to testify touching such transaction in favor of the surviving party against the other party, or the agent of the latter, who was represented in such transaction by such agent, although both of the latter were dead when such agent or attorney testified.” Whiddon v. Hall, 155 Ga. 570 (118 S. E. 347).
No. 4127.
May 14, 1924.
E. T. Moon and A. II. Thompson, for plaintiff in error.
S. Ilolderness and IIwry M. Breed, contra.
5. Grounds of the motion not referred to in the preceding headnotcs show no cause for reversal. The verdict is supported by evidence, and is not contrary to law.

Judgment affirmed.


All the Justices concur.